Citation Nr: 1615618	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  10-45 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for degenerative joint disease (DJD) of the lumbar spine (referred to herein as "lumbar spine disability"), to include as secondary to service-connected pes planus, arthritis of the right great toe, or other service-connected lower extremity disability.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1971 to December 1974.

This appeal is before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In April 2013, the Veteran testified during a Board hearing in Louisville, Kentucky before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

In April 2014, the Board remanded the Veteran's appeal to the RO with instruction to schedule the Veteran for a VA examination to obtain an opinion as to the likelihood that any and all service-connected disabilities of the lower extremities caused or permanently aggravated the Veteran's lumbar spine disability, and conduct any further necessary development.  Subsequently, the Board denied the Veteran's claim in a November 2014 decision.  The Veteran appealed his claim to the United States Court of Appeals for Veterans Claims (Court), which in November 2015 granted a joint motion for remand vacating the Board's decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Court remanded the Veteran's appeal with instruction to provide more detailed reasons and bases in regards to the adequacy of the Veteran's May 2014 VA examination.  Specifically, the examiner opined in one section that the Veteran's lumbar spine disability clearly and unmistakably predated service and was not aggravated by service.  The remainder of the evidence, however, does not suggest that a lumbar spine disability existed prior to service, nor does the rationale underlying the opinion support such a conclusion.  It is possible that the "clearly and unmistakably existed prior to service" language is a simple clerical error.  As such, remand is necessary to seek clarification from the examiner. 

Separately, in a February 2016 statement, the Veteran reported being told while being treated by his VA podiatrist in October 2014 that his foot disorder aggravated his back disability.  The Veteran further provided the name of the VA podiatrist in question.  As the most recent VA treatment records associated with the claims file are from May 2014, remand is further necessary to obtain records of such treatment.

Accordingly, the case is REMANDED for the following action:

1.   Obtain and associate with the claims file the October 2014 VA treatment records identified by the Veteran in his February 2016 statement, as well as any additional medical evidence that may have come into existence but has not been associated with the record.    

2.  Obtain a clarification from the author of the May 2014 VA examination.  The claims file must be reviewed by the examiner.  The examiner should (1) explain why the May 2014 report states that the Veteran's lumbar spine disability predated service, and (2) provide a new opinion and rationale explaining whether it is at least as likely as not (i.e. 50 percent probability or more) that the Veteran's lumbar spine disability has been aggravated by his service-connected disabilities.  If the examiner deems it necessary, a new examination shall be conducted.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

